Mitchell, J.,
(dissenting.) The opinion of the court proceeds upon the assumption that the answer admits the making of the contract alleged in the complaint, and therefore that the only controversy was as to the meaning of its terms, to wit, whether “dump cart” meant a two-wlieeled or a four-wheeled cart. If the premise was correct, the conclusion would undoubtedly be so, for oral evidence as to the meaning of the term “dump cart” would be equally admissible whether the contract was in writing or verbal.
But it seems to me that the premise is not correct.
The complaint alleges that the contract was for “two dump carts,” which, in the absence of any qualifying words, means, as plain*304tiff claims, two-wheeled carts. The answer denies the making of any such contract, and alleges that the contract was for four-wheeled carts. Hence the parties were at issue, not as to the meaning of the words "dump cart,” but as to the expressed terms of their parol agreement; and the only way of determining which is right is by hearing the oral evidence of witnesses, which was the very mischief the statute was designed to prevent.
And where a defendant thus denies the contract alleged in the complaint, and sets up a different contract in Ms answer, the rule, as I understand it, is that he may take advantage of the statute of frauds on the trial, either by objection to the competency of plaintiffs’ oral evidence when offered, or by the objection, after its admission, that it does not prove any valid contract.
(Opinion published 57 N. W. Rep. 800.)
Application for reargument denied January 31, 1894.